Citation Nr: 0528607	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  05-04 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold weather injuries 
of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948, including approximately one year of foreign service, at 
least part of which appears to have been in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) as on appeal from a September 2003 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida, that denied service 
connection for a left shoulder condition, a left arm 
condition, a left knee condition, cold weather injuries to 
the upper and lower extremities, bilateral hearing loss, and 
tinnitus.  His notice of disagreement was limited to the cold 
weather injuries to the upper and lower extremities, 
bilateral hearing loss, and tinnitus.  A November 2004 
decision by the RO granted service connection for bilateral 
hearing loss and tinnitus, following review by a Decision 
Review Officer.  As such, this decision will be limited to 
the issue of service connection for cold weather injuries of 
the upper and lower extremities.

In September 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDING OF FACT

Cold weather injuries of the upper and lower extremities were 
not demonstrated in service, nor is there any medical 
evidence of cold weather injury residuals identified after 
service.




CONCLUSION OF LAW

Cold weather injuries of the upper and lower extremities were 
not incurred or aggravated during the veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has cold weather injuries of the 
upper and lower extremities that began during his service in 
Korea.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Initially, the Board notes that most of the veteran's service 
medical and personnel records are not on file, and may have 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; some of the appellant's service 
medical records; morning reports from the veteran's period of 
service; medical records from Dr. Companioni dated from April 
2001 to September 2001; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the veteran's claim for service connection for cold weather 
injuries of the upper and lower extremities.

Service medical records that are on file include a physical 
examination form dated in August 1946 showing second degree 
pes planus, bilateral, with no symptoms.  There is also a 
Form 52b dated in March showing that the veteran was 
diagnosed with tonsillitis in Kwangju, Korea, at the AMP 
Sykes Aid Station.  Finally, there is a January 1948 report 
of physical examination of enlisted personnel prior to 
discharge, release from active duty or retirement that showed 
no pertinent abnormality involving the extremities, nor was 
any reference made to cold weather injury.

The only available post-service medical records relevant to 
the veteran's claim of service connection for cold weather 
injuries of the upper and lower extremities are the reports 
from Dr. Companioni and a number of VA progress notes dated 
from June 2003 to May 2004.  

Dr. Companioni's progress reports show that he followed the 
veteran for knee problems and that the veteran was status 
post knee arthroplasty, bilaterally.  In an April 2001 
record, it was indicated that the doctor took a medical 
history from the veteran and no reference was made to any 
cold weather injury during military service.

A VA progress note dated in June 2003 showed that the veteran 
complained of right foot pain.  It further noted "pes planus 
- s/b podiatry.  Given orthopedic shoes."  A second June 
2003 progress note gave the veteran an assessment of pes 
planus - severe.  In October 2003 the veteran was seen for 
painful calluses and to follow up on his pes planus.  He was 
again seen for pes planus in November 2003 and was also 
treated for a plantar wart at that time.  In December 2003 
the veteran complained of a foot injury.  The examiner 
identified the problem as injury to the muscles of the foot.  
The veteran also complained of pain in the left arch bone 
area for a couple of weeks.  He had noticed discoloration of 
the skin on the medial heel along with a lump medial lower 
leg about 5.5 inches above the ankle bone.  Another progress 
note showed that he complained of left foot pain, with 
ecchymosis at the medial heel.  

VA progress notes from 2004 also show complaint and treatment 
for foot disorders.  A January 2004 progress note showed 
impressions of onychomycosis and calluses.  In March he 
complained of pain in both feet.  X-rays showed degenerative 
joint disease and metal object in the left ankle, though the 
veteran denied past surgery.  He was seen by podiatry, was 
using orthopedic shoes, and had his nails trimmed.  In May 
the veteran's toenails were elongated, discolored, and 
dystrophic.  There were no gross deformities in his feet and 
sensation was intact, though there was a lesion subhallux on 
the left foot with pin point bleeding upon debridement.  He 
was fitted with diabetic shoes.

The above referenced evidence is striking on two counts.  
First, there is no objective evidence of cold weather injury 
during service, and second, there is no objective evidence of 
current disability attributable to cold weather injury.  

With regard to the first point, it is acknowledged that there 
may be missing service records; however, this is not of any 
particular significance as the veteran has indicated that he 
never received treatment for cold weather injury during 
service.  Moreover, there is a separation examination of 
record, which makes no reference to any pertinent disability 
involving the extremities, nor was any medical history 
reported at that time relative to cold weather injury.  Under 
the circumstances, it is clear that the weight of the 
evidence on this point is against the veteran.

With regard to the postservice evidence, the first reference 
to cold weather injury comes in the veteran's formal claim 
for disability compensation submitted more than fifty years 
after service separation.  There is medical evidence on file, 
both VA and private, which begins in the early 2000's.  It is 
again noted that while this medical evidence does refer to 
various diagnoses and complaints concerning the extremities, 
there is absolutely no reference therein to any finding of 
disability attributable to cold weather injury.

Indeed, the VA progress notes on file show treatment for foot 
pain, calluses, and toenail disorders, but there is no 
medical opinion stating that these disorders are injuries due 
to exposure to cold.  A current diagnosis of a disability is 
one of the core elements necessary to establish service 
connection.  The Board finds that service connection for cold 
weather injuries to the upper and lower extremities is not 
warranted because there is no current diagnosis of any cold 
weather injuries.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his cold weather injuries to upper and lower 
extremities.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that, as discussed above, the clear 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in July 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
July 2003 letter contained a specific request that veteran 
send the VA any medical reports in his possession.  He was 
also told what evidence was necessary to substantiate his 
claims.  VA requested that he send the necessary evidence to 
VA.  In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of a November 2004 statement 
of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has not been afforded a VA examination regarded 
his asserted cold weather injuries to the upper and lower 
extremities. However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran does not 
have a current diagnosis of cold weather injuries to the 
upper and lower extremities, or that there is nexus between 
the claimed condition and his service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  Given the absence of any 
findings concerning cold injury in service, a medical 
opinion/examination at this point, more than 50 years later, 
would necessarily have to be based on pure speculation 
without any factual predicate.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for cold weather injuries 
of the  upper and lower extremities is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


